DETAILED ACTION
This Office Action is in response to the application 16/360,338 filed on March 21st, 2019.
The Preliminary Amendment filed on November 08th, 2019 has been acknowledged and considered.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim 1 was canceled. Claims 2-21 have been added. Claims 2-21 are pending and herein considered.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 11/08/2019, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) anticipated by Blechman, U.S. Pub. Number 2015/0213195.
Regarding claim 2; Blechman discloses an application layer protocol running on a user device using one or more hardware processors (par. 0124; a processor 2502.), the application layer protocol providing decryption and integration of encrypted and disparate portions of medical health data of a patient (par. 0034; fig. 1; a patient-controlled electronic health record system (PCHR).), the application layer protocol comprising:
software that when executed by the one or more hardware processors:
receives the disparate encrypted portions of medical health data of the patient (par. 0071; Fig. 3; receives a request for login to the record repository that an individual submits to the patient-controlled health record (PCHR) system through the user interface of a mobile device or web-connected computer.);
decrypts the disparate encrypted portions of medical health data and compiles the portions of medical health data into an electronically readable medical record (par. 0074; sends encrypted files containing all contents of the patient record to the patient.), the decryption and compiling performed according to one or more constraints defined by a trust relationship between the requestor and the patient (par. 0072; Fig. 3; if the access request comes from an authentic, patient-authorized user.); and
provides the medical record for display to a user (par. 0073; Fig. 3; grants the authenticated user’s request for access to the patient record governed by patient-authorized content, function, and time-specific permissions.).
Regarding claim 3; Blechman discloses the application layer protocol of claim 2, wherein the constraints comprise one or more of (1) a particular identity of a requestor authorized to access the medical record, (2) one or more user devices authorized to access the medical record, (3) time information specifying a time period during which the medical (par. 0080; based on searches of databases maintained by government organizations/trust policy who perform hip replacements that fit provider specifications and patient preferences.).
Regarding claim 4; Blechman discloses the application layer protocol of claim 2, wherein the software executed by the hardware processors comprises a software agent, and wherein the software agent is configured to provide information to front-end applications (par. 0074; sends encrypted files containing all contents of the patient record to the patient.).
Regarding claim 5; Blechman discloses the application layer protocol of claim 4, wherein providing the medical record for display comprises: providing, to a particular front-end application, the electronically readable medical record; and presenting, by the particular front-end application, the medical record for display (par. 0071; Fig. 3; the patient-controlled health record (PCHR) system through the user interface of a mobile device or web-connected computer.).
Regarding claim 6; Blechman discloses the application layer protocol of claim 2, wherein the software: monitors satisfaction of the constraints; and based on determining that a violation of a constraint, causes presentation of the medical record to be stopped (par. 0074; sends encrypted files containing all contents of the patient record to the patient.).
Regarding claim 7; Blechman discloses the application layer protocol of claim 6, wherein a constraint indicates a time during which the medical record can be accessed, and wherein the software: identifies that a current time exceeds the indicated time; and causes presentation of the medical record to be stopped (par. 0080; based on searches of databases maintained by government organizations/trust policy who perform hip replacements that fit provider specifications and patient preferences.)
Regarding claim 8; Blechman discloses the application layer protocol of claim 2, wherein the software: receives updates to the medical record; encrypts the updates, and provides the encrypted updates to an outside system for storage, the updates being trusted to the requestor (par. 0110; Fig. 19; firewalls and encryption prevent program access by any user beyond the presentation/transport layer.).
Regarding claim 10; Claim 10 is directed to a method which has similar scope as claim 2. Therefore, claim 10 remains un-patentable for the same reasons.
Regarding claims 11-19; Claims 11-19 are directed to the method of claim 10 which have similar scope as claims 3-8. Therefore, claims 11-19 remain un-patentable for the same reasons.
Regarding claim 20; Claim 10 is directed to a method which has similar scope as claim 2. Therefore, claim 20 remains un-patentable for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 9 and 21 are rejected under 35 U.S.C 103(a) as being unpatentable over Blechman, U.S. Pub. Number 2015/0213195, in view of Dettinger et al. (Dettinger), U.S. Pub. Number US 2007/0078687.
Regarding claim 9; Blechman discloses the application layer protocol of claim 2.

However, in the same field of endeavor, Dettinger discloses managing electronic health records within a wide area care provider domain wherein the user device communicates with an outside system via the application layer protocol, and wherein the outside system enables communication with storage systems storing medical health data of the patient according to the trust relationship between the requestor and the patient (Dettinger: pars. 0106; the access granted for a particular check/token device; each check or token device includes an indication of what access a given check/token will grant to an entity using the given check/token.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dettinger into the system of Blechman wherein the user device communicates with an outside system via the application layer protocol, and wherein the outside system enables communication with storage systems storing medical health data of the patient according to the trust relationship between the requestor and the patient to provide a level or reliability, responsiveness and patient control/awareness that promotes the wide spread adoption (Dettinger: par. 0011).
Regarding claims 21; Claim 21 is directed to the method of claim 20 which have similar scope as claim 9. Therefore, claims 21 remains un-patentable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHOI V LE/
Primary Examiner, Art Unit 2436